Dismissed and Memorandum Opinion filed June 17, 2004








Dismissed and Memorandum Opinion filed June 17, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00347-CV
____________
 
ALMANARA WORLD CLASS RESTAURANT,
INC. a/k/a ALMANARA, INC., Appellant
 
V.
 
CASPIAN ENTERPRISES, INC. d/b/a
CASPIAN HOMES, Appellee
 

 
On Appeal from the 133rd District
Court
Harris County, Texas
Trial Court Cause No.
00-39497
 

 
M E M O R A N D U M  O
P I N I O N




This is an appeal from a judgment signed January 8,
2002.  This Court=s opinion issued on March 6,
2003.  On July 3, 2003, this Court
withdrew the opinion of March 6, 2003, and granted appellant=s motion for rehearing.  On the same date, this Court issued an order,
abating the appeal, and ordering the trial court to file a supplemental clerk=s record containing the order
granting nonsuit or a final judgment. 
The supplemental clerk=s record was filed on December 10, 2003.  On January 8, 2004, this Court ordered
appellant to file an amended brief based on the supplemental clerk=s record.  The appellant=s brief was due on February 9,
2004.  On February 25, 2004, appellant=s counsel moved to withdraw and this
Court granted the motion on March 11, 2004. 
No amended appellant=s brief was filed.
On May 13, 2004, appellee filed a motion to dismiss for want
of prosecution.  Appellant filed no
response.  
Appellee's motion is granted.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 17, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.